Citation Nr: 0302231	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  94-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the low back (previously diagnosed as arthralgia 
of the back, coccygodynia), currently evaluated as 20 percent 
disabling.   

2.  Entitlement to an effective date earlier than March 9, 
1993, for the assignment of a 20 percent evaluation for 
degenerative disc disease of the low back (previously 
diagnosed as arthralgia of the back, coccygodynia).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted an increased rating of 
20 percent for arthralgia of the back, coccygodynia, 
effective March 9, 1993.  

In March 1996 the Board denied an evaluation in excess of 20 
percent for coccygodynia, and denied an effective date 
earlier than March 9, 1993, for the assignment of a 20 
percent evaluation.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 1997 Order, the Court granted a Joint 
Motion to Remand the increased rating issue, vacating that 
part of the Board's decision and remanding for additional 
proceedings.  The earlier effective date issue remained 
before the Court.  In a November 1997 memorandum decision, 
the Court vacated the Board's denial of an earlier effective 
date and remanded the issue for additional proceedings.  

The Board remanded the appeal in December 1997 and January 
2001.  

In a September 2002 supplemental statement of the case, it is 
indicated that the diagnosis of arthralgia of the back, 
coccygodynia, was corrected to reflect the veteran's actual 
low back disability of degenerative disc disease and the 
diagnosis was thus changed to reflect that the veteran's 
degenerative disc disease of the lumbar spine, formerly 
arthralgia of the back, coccygodynia, is the disability for 
which the veteran is service connected and is being 
evaluated.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the low back 
(previously diagnosed as arthralgia of the back, 
coccygodynia) is manifested by no more than moderate 
limitation of motion, no more than moderate recurring attacks 
of intervertebral disc syndrome, no paralysis of the sciatic 
nerve, and no incapacitating episodes during the past 12 
months.  

2.  The veteran filed his claim for an increased rating for 
his service-connected degenerative disc disease of the low 
back (previously diagnosed as arthralgia of the back, 
coccygodynia) on January 14, 1992; it is not factually 
ascertainable that the veteran's service-connected low back 
disability increased in severity prior to March 9, 1993.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for degenerative disc disease of the low back (previously 
diagnosed as arthralgia of the back, coccygodynia) have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Part 4, Diagnostic Code 5292 (5293 prior to and from 
September 23, 2002) (2002).  

2.  The criteria for an effective date prior to March 9, 
1993, for a 20 percent evaluation for degenerative disc 
disease of the low back (previously diagnosed as arthralgia 
of the back, coccygodynia) have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103(a), 5107; 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5292, 5293 (prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as a June 2001 letter, informing them of 
the governing legal criteria relating to the issues on 
appeal, including the diagnostic criteria in effect for 
evaluating intervertebral disc syndrome from September 23, 
2002, development of evidence under the VCAA and the evidence 
necessary to substantiate the veteran's claims, the evidence 
considered, and the reasons for the decisions reached.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA and private treatment records have been obtained, and the 
veteran has been afforded multiple VA examinations and a 
personal hearing.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for an increased rating for his service-
connected low back disability was received on January 14, 
1992.  A review of the record reflects that a December 1990 
VA treatment record indicates that the veteran complained of 
low back pain since 1980.  He reported no recent injury or 
exacerbation.  His pain was low grade and chronic.  Forward 
flexion was accomplished to 80 degrees and extension was 
accomplished to 20 degrees.  Lateral bending was accomplished 
to 40 degrees.  Motor strength was 5/5 and deep tendon 
reflexes were two plus bilaterally.  There was tenderness to 
palpation over the lumbar paraspinal musculature and sacrum.  
A separate December 1990 VA treatment record indicates that 
the veteran had good trunk range of motion and there was some 
lumbosacral paraspinal muscle spasm.  

VA treatment records, dated in January, April, and May 1991, 
reflect that the veteran continued to report recurring back 
pain.  A February 1991 VA treatment record indicates that the 
veteran had muscle spasm on palpation of the low back.  His 
strength in the lower extremities was 5/5.  

An April 1992 VA treatment record reflects that the veteran 
reported ongoing back pain.  Private treatment records, dated 
in September and October 1992, reflect complaints of ongoing 
back pain and muscle spasm.  A December 1992 letter from a 
private physician reflects that the veteran had been seen 
with complaints of back pain.  A May 1992 VA X-ray report 
reflects that X-rays of the veteran's lumbar spine and sacrum 
indicated no fracture or bone deformity.  There was early 
degenerative spurring posteriorly with foraminal narrowing at 
L4-5 and L5-S1.  A January 1993 VA treatment record reflects 
that the veteran's back pain persisted.

The report of a March 9, 1993, VA orthopedic examination 
reflects that the veteran reported low back pain with a 
feeling of weakness in his left leg.  On examination there 
was almost total loss of the normal lordotic curve with 
visible muscle spasm.  Range of motion was accomplished in 
forward flexion to 35 degrees, backward extension was to 25 
degrees, and rotation was to 25 degrees to the right and 30 
degrees to the left.  Reflexes in the lower extremities were 
equal and active.  There was hypesthesia to anesthesia from 
L1 to L5-S1 on the left.  The diagnosis was muscle spasm of 
the paraspinal muscles.  X-rays of the lumbosacral spine 
revealed slight levoscoliosis that could be postural or as a 
result of muscle spasm.  

VA treatment records, dated in 1993, subsequent to the March 
1993 examination, reflect the veteran's complaints of back 
pain.  Muscle spasm and sciatica were indicated in June 1993.  
The report of an October 1993 VA CT scan reflects that there 
was mild disc bulge at L4-5 and minimal disc bulge at L5-S1 
with no significant canal stenosis.  

Private treatment records, dated in 1994, 1995, and 1996, 
reflect that the veteran was seen with complaints relating to 
his low back.  Muscle spasm was shown.  He underwent a period 
of physical therapy and a July 1994 private record reflects 
that the veteran had experienced improvement after physical 
therapy.  A separate July 1994 record indicates that he had 
no neurological deficits.  A June 1996 record indicates that 
there was no radicular deficit, but there was restriction in 
range of motion and muscle spasm in the low back.  

The report of a February 1999 VA examination reflects that 
the veteran's claims file was available.  This report 
indicates that the examiner did not believe that the veteran 
ever had coccygodynia, but believed that the veteran had 
primarily degenerative disc disease that was related to his 
inservice auto accident.  On examination, range of motion of 
the low back was accomplished to 75 degrees' flexion, 20 
degrees' right and left bending, and 10 degrees' extension.   
There were no reflex, sensory, or motor deficits.  There was 
decreased sensation in the S1 root on the left.  There was 
good gluteal tone and no atrophy in the lower extremities.  
There was positive straight leg raising on the left side.  
The examiner indicated that he believed that the veteran had 
low back mechanical pain with progression and degenerative 
disc disease.  

VA treatment records dated from 1997 to 2001 reflect that the 
veteran continued to have low back pain, with a May 2001 
record indicating that his pain level was four on a scale of 
1 to 10.  

The report of a January 2000 VA orthopedic examination 
reflects that the veteran's claims file was available.  The 
veteran reported that his main problem was low back pain with 
left leg radiation and occasional paresthesia in the left 
leg.  He used a cane for ambulation on occasion.  Range of 
motion of the low back was to 70 degrees' forward flexion, 25 
degrees' right and left bending, and 10 degrees' extension.  
There were no reflex or motor deficits.  There was diffuse 
sensation of 4/5 quality at the L4 and S1 root on the left 
lower extremity.  The veteran had good heel and toe rising 
and negative straight leg raising test.  He had good gluteal 
tone and his pelvis was level.  He had paralumbar spasm.  It 
was the examiner's opinion that the veteran had degenerative 
disc disease of the lumbar spine and that the veteran did not 
have coccygodynia at that time.  There was no weakened 
movement, but there was some fatigability.  

The veteran's degenerative disc disease of the lumbar spine 
has been evaluated under Diagnostic Code 5293 of the Rating 
Schedule.  Diagnostic Code 5293, prior to September 23, 2002, 
provided that a 20 percent evaluation would be assigned for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation will be assigned for severe recurring 
attacks, with intermittent relief, of intervertebral disc 
syndrome.  From September 23, 2002, Diagnostic Code 5293 
provides that a 20 percent evaluation will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months a 40 percent 
evaluation will be assigned.  For purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Diagnostic Code 5293 further 
provides that evaluating intervertebral disc syndrome either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Diagnostic Code 5292 provides that a 10 percent evaluation 
will be assigned for slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation will be assigned for 
moderate limitation of motion of the lumbar spine and a 40 
percent evaluation will be assigned for severe limitation of 
motion of the lumbar spine.  Diagnostic Code 8520 of the 
Rating Schedule provides that a 10 percent evaluation will be 
assigned for mild paralysis of the sciatic nerve.  A 20 
percent evaluation will be assigned for moderate paralysis of 
the sciatic nerve.  

VAOPGCPREC 36-97 provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a veteran receives 
less than the maximum schedular evaluation under Diagnostic 
Code 5293.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of intervertebral disc syndrome was 
changed, effective September 23, 2002.  67 Fed. Reg. 54345-
54349 (2002).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, new rating criteria may not have retroactive 
application.  38 U.S.C.A. § 5110(g) (West 1991).  Therefore, 
in this case, the Board has evaluated the veteran's service-
connected degenerative disc disease of the low back 
(previously diagnosed as arthralgia of the back, 
coccygodynia), under the old criteria both prior to and from 
September 23, 2002, and under the new criteria as well from 
September 23, 2002, finding that a more favorable rating 
occurs under the old criteria.  

The record reflects that the veteran has experienced ongoing 
chronic low back pain throughout the course of the appeal.  
While he has been consistently shown to experience muscle 
spasms, and has been noted on occasion to have sciatica, the 
record indicates that he has generally, throughout the course 
of the appeal, been shown to have normal deep tendon reflexes 
and be without neurological deficit except for some 
paresthesia being shown in the L4-5 and S1 distribution area.  
The current competent medical evidence indicates that he does 
not have more than moderate limitation of motion, even with 
consideration of pain, fatigue, incoordination, or weakened 
movement.  Further, current competent medical evidence does 
not indicate that he experiences any paralysis of the sciatic 
nerve.  Neither is there any competent medical evidence 
indicating that the veteran has experienced incapacitating 
episodes where bed rest was prescribed by a physician and 
treatment by a physician, following September 23, 2002.  

In the absence of any competent medical evidence indicating 
that the veteran has severe intervertebral disc syndrome with 
recurring attacks with intermittent relief and competent 
medical evidence indicating that he only has some paresthesia 
and muscle spasm with no reflex or motor deficit, that he 
continues to have range of motion of forward flexion 70 
degrees, right and left bending of 25 degrees, and extension 
of 10 degrees, a preponderance of the evidence is against an 
evaluation greater than 20 percent under Diagnostic Code 5293 
prior to September 23, 2002.  With no competent medical 
evidence indicating that the veteran has been prescribed bed 
rest by a physician, no competent medical evidence indicating 
that he has paralysis of the sciatic nerve, and competent 
medical evidence indicating that he experiences no more than 
moderate limitation of motion of the lumbar spine, a 
preponderance of the evidence is against an evaluation 
greater than 20 percent under Diagnostic Code 5293 from 
September 23, 2002.  

In the exceptional case where schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be awarded.  A 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 C.F.R. § 3.321(b)(1) (2002).  The 
record indicates that the veteran has not required 
hospitalization for a service-connected low back disability.  
He has been awarded Social Security benefits on the basis of 
his low back disability and psychiatric disability.  However, 
there is no competent medical evidence indicating that the 
veteran's service-connected low back disability causes such 
marked interference with his employment beyond that which 
would be anticipated by the 20 percent schedular evaluation 
assigned.  Therefore, a preponderance of the evidence is 
against the assignment of an extraschedular evaluation that 
would be greater than the 20 percent evaluation that has been 
assigned.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The Board has reviewed the entire record in determining 
whether an effective date prior to March 9, 1993, is 
warranted for the assignment of a 20 percent evaluation.  See 
Hazon v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 
Vet. App. 442 (1999).  In Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997), it was held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase). 

A review of the record, as set forth previously, reflects 
that the veteran's back complaints continued essentially the 
same during the period from December 1990, just before one 
year prior to January 14, 1992, through early 1993.  It was 
not until March 9, 1993, that additional symptoms, including 
further loss of range of motion, was medically documented.  
Prior to March 9, 1993, the veteran's complaints were 
essentially that he experienced low back pain and that there 
was muscle spasm.  However, there was no competent medical 
evidence indicating increasing neurological symptoms or 
increasing loss of range of motion.  On the basis of the 
evidence of record there is competent medical evidence that 
the veteran's low back was essentially static for the one 
year prior to the January 14, 1992, claim through early 1993, 
and there is no competent medical evidence that there was an 
increase in disability prior to the report of the March 9, 
1993, VA examination.  On the basis of this evidence a 
preponderance of the evidence is against a finding that there 
was a factually ascertainable increase in the veteran's 
service-connected low back disability during the year prior 
to January 14, 1992.  Thus, the general rule applies and the 
date of increase is the date of claim or date it is factually 
ascertainable that an increase occurred, whichever is later.  

Following the claim in January 1992, treatment records 
continued to reflect essentially the same symptoms with no 
competent medical evidence indicating a factually 
ascertainable increase in disability prior to the report of 
the March 9, 1993, VA examination.  Prior to March 9, 1993, 
there was no competent medical evidence indicating that the 
veteran experienced more than slight loss of motion of the 
lumbar spine, evaluated as 10 percent disabling under 
Diagnostic Code 5292, or that he experienced more than 
characteristic pain on motion for lumbosacral strain under 
Diagnostic Code 5295 of the Rating Schedule.  Under 
Diagnostic Code 5295 a 20 percent evaluation requires muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilaterally, in a standing position.  There was no 
competent medical evidence indicating that the veteran 
experienced loss of lateral spine motion in a standing 
position. Prior to March 9, 1993, there was no competent 
medical evidence indicating that the veteran experienced 
intervertebral disc syndrome that would be characterized as 
greater than mild, noting that neurological deficits 
indicative of intervertebral disc syndrome were not shown.

The first competent medical evidence indicating an increase 
in the veteran's service-connected low back disability was 
the report of the March 9, 1993, medical examination 
indicating increased loss of range of motion. On the basis of 
the record a preponderance of the evidence is against a 
finding that there was a factually ascertainable increase in 
the veteran's service-connected low back disability prior to 
March 9, 1993.  Accordingly, the earliest date that may be 
assigned for the 20 percent evaluation is March 9, 1993, the 
later of the date the claim was filed or the date the 
increase was shown.  


ORDER

An evaluation greater than 20 percent for degenerative disc 
disease of the low back (previously diagnosed as arthralgia 
of the back, coccygodynia) is denied.  

An effective date prior to March 9, 1993, for the assignment 
of a 20 percent evaluation for degenerative disc disease of 
the low back (previously diagnosed as arthralgia of the back, 
coccygodynia) is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

